The court incorporates by reference in this paragraph and adopts as the findings and orders of this court
the document set forth below. This document was signed electronically on July 24, 2019, which may be
different from its entry on the record.



IT IS SO ORDERED.

Dated: July 24, 2019




                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                 CLEVELAND DIVISION

 In Re:                                                 Case No. 19-12429-aih

 Douglas R. Majoras
                                                        Chapter 13
 Pamela R. Majoras

 Debtor.                                                Judge Arthur I. Harris

AGREED ORDER RESOLVING OBJECTION TO CONFIRMATION OF CHAPTER 13
                        PLAN (DOC. 20)


          This matter having come on before the Court upon the Objection to Confirmation of Plan

filed herein by the secured creditor, U.S. Bank Trust National Association, as Trustee of the

Chalet Series III Trust (“Creditor”); and it appearing to the Court that the parties have agreed to a

course of action which will resolve the objection. The Parties have agreed to a course of action

which will permit the Debtors to perform under the terms of their Chapter 13 plan conditioned

upon certain provisions incorporated herein for the protection of Movant; being otherwise fully

advised in the premises, hereby issues the following agreement with respect thereto:




19-12429-aih        Doc 22      FILED 07/24/19        ENTERED 07/24/19 13:01:04                Page 1 of 3
       1. The Chapter 13 Plan filed herein by Douglas R. Majoras and Pamela R. Majoras

           (hereinafter "Debtors") provides that said Debtors is to make their regular monthly

           mortgage payments to Movant through the Plan by the Trustee and to cure any pre-

           petition arrearage.

       2. The Movant and Debtors agree there is no automatic stay under 11 U.S.C.

           §362(c)(4)(A)(1) currently in effect as the property was sold at foreclosure sale prior

           to the filing of the bankruptcy and therefore is not property of the estate.

       3. The Movant and Debtors are parties in a stayed state court foreclosure case.

       4. Per the terms of this Agreed Order and Debtors Chapter 13 Plan, Movant agrees to

           forbear from pursuing its state court remedies in foreclosure.

The Court hereby orders as follows:

       1. Debtors shall make all payments due under the Chapter 13 Plan timely and no later

           than the last day of the month in which it is due;

       2. In the event of a Default, the Creditor shall send a letter to the Debtors and Debtors’

           attorney with notice of the Default and a 10-day opportunity to cure the Default.

       3. If the Debtors fail to cure the Default, Creditor shall file an affidavit of Default

           indicating that the Default has not been cured, and submit a proposed order

           confirming that the stay is inapplicable and that Movant is entitled to proceed with state

           court remedies. Upon entry of said order, Movant shall no longer be bound by the terms

           of Debtors’ Chapter 13 plan under 11 U.S.C. 1327(a) and shall proceed with its state

           court remedies in foreclosure without any further notice or hearing by this Court.

       Lastly, the Debtors are limited to only one notice of Default. Upon a second default Movant

need only to file an affidavit of Default and submit the proposed order asserting stay is




19-12429-aih      Doc 22     FILED 07/24/19        ENTERED 07/24/19 13:01:04              Page 2 of 3
inapplicable. Upon entry of said order Movant shall no longer be bound by the terms of Debtors’

Chapter 13 plan under 11 U.S.C. 1327(a) and shall be entitled to proceed with its state court

remedies in foreclosure.



                                                      ###



 SUBMITTED AND APPROVED BY:

 /s/ Molly Slutsky Simons
 Molly Slutsky Simons (0083702)
 Sottile & Barile, Attorneys at Law
 394 Wards Corner Road, Suite 180
 Loveland, OH 45140
 Phone: 513.444.4100
 Email: bankruptcy@sottileandbarile.com
 Attorney for Movant

 /s/ Scott W. Paris
 Scott W. Paris
 Paris Law, LLC
 39037 Center Ridge Road
 North Ridgeville, OH 44039
 (440) 252-4025
 Fax: (440) 252-4026
 Email: sparis@parislawohio.com
 Attorney for Debtor



COPIES TO:
Scott W. Paris, Debtors’ Counsel, at sparis@parislawohio.com (VIA ECF MAIL)
Lauren A. Helbling, Trustee, at ch13trustee@ch13cleve.com (VIA ECF MAIL)
Office of the U.S. Trustee, at (registeredaddress)@usdoj.gov (VIA ECF MAIL)
Douglas R. Majoras, Debtor, 429 Aldrich Road, Vermilion, OH 44089 (VIA US MAIL)
Pamela R. Majoras, Debtor, 429 Aldrich Road, Vermilion, OH 44089 (VIA US MAIL)




19-12429-aih      Doc 22     FILED 07/24/19       ENTERED 07/24/19 13:01:04             Page 3 of 3
